MEMORANDUM OPINION
                                        No. 04-12-00183-CV

                         IN THE INTEREST OF J. A. T., et al., Children

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-PA-00437
                            Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 29, 2012

DISMISSED FOR WANT OF JURISICTION

           Appellant Fernando C. Puente attempts to appeal from a final order terminating his

parental rights. See TEX. FAM. CODE ANN. § 263.405. The trial court entered a final order of

termination on December 17, 2009, but signed a nunc pro tunc termination order on March 2,

2011. Because this is an accelerated appeal, the notice of appeal was due on March 22, 2011.

See TEX. R. APP. P. 26.1(b) (requiring notice of appeal to be filed within twenty days after the

judgment is signed in an accelerated appeal). A motion for extension of time to file the notice of

appeal, if necessary, was due on April 6, 2011. See TEX. R. APP. P. 26.3 (providing a fifteen-day

grace period after the deadline for filing notice of appeal). Appellant did not file his notice of

appeal until March 26, 2012, approximately one year after the deadlines for filing the notice of
                                                                                   04-12-00183-CV


appeal and motion for extension of time to file the notice of appeal had expired. See id. Once

the period for granting a motion for extension of time under Rule 26.3 has passed, a party can no

longer invoke the appellate court’s jurisdiction. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997).

         On June 4, 2012, this court ordered appellant to show cause in writing within twenty days

why this appeal should not be dismissed for want of jurisdiction. After requesting additional

time to respond, appellant filed a written response and supplemental response explaining that he

did not receive notice of the final order terminating his parental rights until November 18, 2011,

and requesting that this court consider this explanation for the untimely filing of his notice of

appeal. See TEX. R. CIV. P. 306a(4); TEX. R. APP. P. 4.2(a). Rules 306a(4) and 4.2(a) provide for

an extended time period for perfecting an appeal when a party affected by a judgment does not

receive notice, or acquire actual knowledge, of the judgment within twenty days after the date

the judgment is signed; however, both rules also expressly state that “in no event may the

period[] begin more than 90 days after the judgment or order was signed.” Id. Here, appellant

states that he first received actual notice of the termination order on November 18, 2011 — more

than ninety days after the nunc pro tunc termination order was signed on March 2, 2011.

Therefore, the extended time period for perfecting an appeal contemplated by Rule of Civil

Procedure 306a(4) and Rule of Appellate Procedure 4.2(a) does not apply in this situation.

Under these circumstances, we cannot help but conclude that we lack jurisdiction over the

appeal. Accordingly, the appeal must be dismissed for want of jurisdiction. See TEX. R. APP. P.

42.3(a). All pending motions filed by appellant are moot.


                                                      PER CURIAM




                                                -2-